Citation Nr: 1705549	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  11-28 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In September 2014, the Board issued a decision wherein it denied entitlement to service connection for bilateral hearing loss.  Dissatisfied with the Board's decision, the Veteran filed a timely appeal to the Court of Appeals for Veterans Claims (Court).  Pursuant to a September 2016 Memorandum Decision, the Court vacated and remanded the Board's September 2014 decision that denied service connection for bilateral hearing loss.


FINDING OF FACT

The weight of the evidence establishes that the Veteran's bilateral hearing loss started in service and has continued since discharge from active duty.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A nexus between a current disability and an in-service injury or event may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 
708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system, and as such are enumerated chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet these criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

A June 2010 VA examination reflects that the Veteran has a hearing loss disability for VA purposes in both his left and right ears.  38 C.F.R. § 3.385.

The evidence of record supports a finding that the Veteran sustained an in-service injury in the form of acoustic trauma.  This injury is consistent with the Veteran's military occupational specialty of mortar man per his DD-214.  In a June 2010 statement, the Veteran indicated that the sound of the mortar was deafening to the point that, upon completion of a fire mission, he would not hear anything for 
25-30 minutes and his ear drums would hurt considerably.  He added that he was never offered or provided ear protection.  The Board accepts the Veteran's report of acoustic trauma as credible, especially in light of his combat service in Vietnam.  As such, the evidence establishes the in-service injury element for bilateral hearing loss.

The Veteran's entrance examination was conducted in September 1966.  At the time, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for the September 1966 audiometric test results, the ASA standards have been converted to ISO-ANSI standards.  

The September 1966 VA examination shows the following audiometric results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
-
-5
LEFT
20
5
-5
-
0

The Veteran underwent a separation examination in September 1968.  The audiometric results, which were reported in ISO-ANSI standards, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
10
LEFT
15
10
10
15
10

The Board observes that the separation examination reflects threshold shifts of 
15 decibels at 4000 Hz for the right ear and at 2000 Hz for the left ear.

In a June 2010 statement, the Veteran indicated that, upon completion of his tour in Vietnam, his hearing was not the same.  He stated that he would set the radio and TV at a high level of volume, angering other people, and that he could not hear what people were saying in a crowded room.  He stated that he has coped with such symptoms for over 40 years.  See also May 2010 statement.  The Board accepts these statements as evidence of continuous hearing loss since service.

Additionally, in a November 2013 statement, the Veteran stated that his noise exposure after service was minimal, as he always worked in an office setting, specifically, in a bank for 20 years, then as an estimator for another 20 years.

In June 2010 and December 2011, VA obtained separate medical opinions on the question of whether the Veteran's hearing loss is related to service.  In August 2013, however, the Board determined that those opinions were inadequate for adjudicative purposes.  Accordingly, the Board remanded for a new VA audiological examination.  Such examination was conducted in October 2013.

The October 2013 VA examiner opined that the Veteran's current hearing loss was not caused by or a result of noise exposure in service.  She noted that the Veteran's entrance and separation examinations revealed hearing sensitivity thresholds within normal limits bilaterally with no significant threshold shifts during service.  She further noted that, although the Veteran reported hearing loss since service, when he was first examined in June 2010, he reported that his hearing loss began 12 years after his military service and that literature on noise induced hearing loss does not support the concept of delayed onset years following exposure to noise.  In support of this opinion, the 2013 VA examiner cited the Institute of Medicine's 200[5] report entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus."  However, the examiner's rationale is a misstatement of the 2005 study, which states that there is insufficient evidence to determine, one way or another, whether the onset of permanent hearing loss due to noise exposure can be delayed.  NATIONAL RESEARCH COUNCIL, NOISE AND MILITARY SERVICE: IMPLICATIONS FOR HEARING LOSS AND TINNITUS 47 (The National Academies Press 2006), available at http://www.nap.edu/catalog.php?record_id=11443.

Additionally, as explained by the Court in its September 2016 Memorandum Decision, the October 2013 VA examiner did not render a medical opinion, but rather made a legal judgment that the Veteran's June 2010 statement was more credible that the contemporaneous statement he made at the time of her examination.  Consequently, the VA examiner provided an inadequate rationale for her primary conclusion that the Veteran's bilateral hearing loss was not related to his military service.  Therefore, an adequate opinion is not of record.  Furthermore, as noted by the Court, the Board in its August 2013 decision noted that the June 2010 examination was of "little probative value in that it relied upon the lack of in-service documentation while ignoring the Veteran's lay history."  The Board further noted that the December 2011 examination was "also of little probative value" because it failed to adhere to the proper evidentiary standard "at least as likely as not" as opposed to "with absolute certainty."

The Board acknowledges that there is no supporting medical evidence establishing a nexus between the Veteran's complaints of in-service hearing deficiency and his current hearing loss reports.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (stating that there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Nonetheless, as noted above, lay evidence may serve as such a nexus when a lay person's observation is competent. 

While VA could undertake additional development to clarify the etiology of the Veteran's reported disorder, based on the Veteran's competent testimony, the inherently subjective nature of audiological symptomatology, in-service reports of a borderline significant threshold shift, supporting lay evidence, and his exposure to acoustic trauma in service, the Board resolves doubt in favor of the Veteran.  
See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  Accordingly, the Board concludes that service connection for bilateral hearing loss is warranted. 



ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


